Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to because figure 1 uses both reference numbers (i.e. such as S0, S1, S2, S3 and S4) and their respective descriptions (i.e. control according to table, heating current too high, reduce duty factor, heating current too low, and increase duty factor). Usually the mealy machine state diagram uses the state reference number, the input/output for the transition from state to state and a transitional table. Figure 1 does not display the inputs and outputs of the mealy machine. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

The drawings are objected to under 37 CFR 1.83(a) because they fail to show 
A. Applicant claims “an electrical circuit” in claims 1, 9 and 10, but applicant does not show “the electrical circuit” in any of applicant figures 1-3.
B.  Applicant claims “a control device” in claims 9 and 10, but applicant does not show structurally “the control device” in electrical connection with “the electrical circuit” in an of applicant’s figures 1-3.
C. Applicant claims “a motor vehicle” in claims 1, 9 and 10, but applicant does not show “the motor vehicle” in any of applicant figures 1-3.
D. Applicant claims “a table” in claims 4-5. However, applicant’s figures 1-3 does discloses of “the table” that represents a relationship between the resistance of the heating element and the resultant set point heating current.
as described in the specification.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, 

Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).



September 21, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Applicant amended paragraph 0018 to indicate “It should be appreciated that the rearview device 300 may be separate from either the heating apparatus 301 and/or the control device 304”. However, in applicant’s original specification, applicant discloses that the heating apparatus includes at least on heating element (See paragraphs 0007 and 0010). Applicant’s original specification also discloses that the rear-view mirror surface is heated (See paragraphs 0011-0012), thus the examiner interprets that the rear-view mirror surface can only be heated by the at least one heater a part of the heating apparatus. Therefore, based on the original specification, the examiner does not find support for the rearview device being separate from the heating apparatus 301.
Applicant is required to cancel the new matter in the reply to this Office Action.

The disclosure is objected to because of the following informalities: 
Applicant’s amended specification discloses of “a control device 304” and “a Mealy machine control device 200”, wherein the examiner does not see support in the original specification for two different control devices. Although the applicant appears to claim the same control device in two different figures, the examiner suggest applicant should indicate that the control devices of Figures 2 and 3 are the same. 
Applicant’s original specification says that the “Mealy machine” is a “finite state machine”, wherein the machine is used in computer science in theoretical and in 
Applicant’s amended specification attempted to indicate that the Mealy machine is software implemented onto a logical circuit such as “a control circuit”. However, neither applicants amended nor original specification explicitly defines what the Mealy machine is or how the Mealy machine is structurally defined to indicate that it is practically implemented as a logical circuit or software on a computerized circuit? Applicant filed a new Figure 2 disclosing “a Mealy machine control circuit 200 (See amended specification filed on September 21, 2021 in paragraph 0038)”, showing a flow chart of the operation of the Mealy machine. However after further consideration applicant’s amended specification, the examiner interprets that applicant’s specification still does not discloses a logical circuit nor a software algorithm on a computerized circuit. Without knowing what structure constitute “the Mealy machine”, one of ordinary skill in the art would not know how the Mealy machine gets access to the table, monitors the heating program, determine an input which is derived from the table or determine the transition states which is derived from both inputs (Para. 0031 and 0033-0034).         


The disclosure is objected to because of the following informalities: Although the use of the term “Mealy” in the phase “Mealy machine”, is capitalized because the term “Mealy” is a proper noun referring to the surname of George H. Mealy. The examiner suggests amending applicant specification and claims to distinguish the proper noun term from a trade name or a mark used in commerce.  
Appropriate correction is required.

Applicant’s specification discloses that “the output value represents the duty factor of a pulse width-modulated heating current which is fed into the at least one heating element” (Para. 0026). Applicant’s specification discloses that “as an output, the Mealy machine then generates an increased duty factor for the heating current, such that more energy is supplied to the heating apparatus and it heats up accordingly” (Para. 0034). Applicant’s amended specification discloses that “then the Mealy machine control circuit transitions to 205 where the duty factor of the pulse width-modulated heating current is increased, such that the output heating energy is increased as shown in 210 (Para. 0038). Applicant’s amended specification discloses that “then the Mealy 
Applicant’s specification does not define what structurally within the heating apparatus produces the pulse width-modulated heating current fed to the heating element. Applicant specification appears to only indicated the pulse width modulated heating current as a result of the Mealy machine’s duty factor transitional states S2 and S4, and does not discloses the structure that operates as modeled after the Mealy machine as disclosed in applicant’s specification.  Applicant’s specification does not enable any person skilled in the art to make and use the heating apparatus invention without involving extensive experimentation and does not clearly convey enough information about how to control the heating current within the heating apparatus as required by the invention to show that applicant invented the subject matter that is claimed in claim 6-7 (MPEP §608.01 (g)). Thus, the specification is objected.  

Applicant’s original specification discloses that “Upon switching on of the heating apparatus, first of all a test pulse is output to the at least one heating element and the resultant current flow through the at least one heating element is recorded. Since, before it is switched on, the heating element is in thermal equilibrium with the surrounding environment, this current flow is thus dependent on the ambient temperature” (Para. 0029). Applicant original specification discloses that “The ambient temperature thus serves as an initial input for the Mealy machine” (Para. 0030). Applicant original specification discloses that “when the heating apparatus is switched 
Applicant’s specification does not define what is meant by turning “On” the heating apparatus to indicate the difference between the flows of electrical current prior to and after the heating apparatus is in functioning in the “ON” state. Thus, without knowing the difference between the heating currents prior to and after the “ON” state, a skilled artisan could not know how the heating apparatus is turned “ON” or whether the heating apparatus is in an “ON” or “OFF” state. 
Applicant specification does not define the table with the set point heating current associated with the temperature or internal resistance of the at least one heating element prior to the heating apparatus being switched “ON”. Thus, without knowing from what is the interrelationship between the at least one heating element’s temperature and heating current set point prior to the heating apparatus is functioning in the ON state, a skilled artesian could not know how to derive the initial input to the Mealy machine in an “S0” state. Furthermore, applicant’s specification does not disclose the relationship between the heating current set point and the at least one heating element’s temperature or resistance after the heating apparatus is in an “ON” state. Thus without knowing how the heating current set point is determined after the heating apparatus is “ON”, a skilled artesian could not know how to derive the input to Mealy machine in order to change transition states from S0 to S1 or S3.     


Applicant’s original specification says that “the control device” is designated to carry out the method of allowing stable control of the heating apparatus to a motor vehicle (Para. 0002). Applicant’s original specification says that it is moreover straight forwardly possible to adapt existing “control devices” for heating apparatus to carry out such a method, since no additional sensors or electronic components are needed (Para. 0011). Applicant’s amended specification also discloses that “the control circuit in which the Mealy machine is embedded (Para. 0023; Figure 2).
Applicant’s specification does not define the control device structurally such that the controller can take measurements of the heating current within the heating elements. Applicant’s specification does not define structurally the control device that operates per the behavior of the Mealy machine. Applicant’s specification does not define the control device as a computerized operating with a software program defined by the behavior of the Mealy machine. Applicant specification does not define what the structure of the “control device” is and does not clearly convey enough information about the invention to show that applicant invented the subject matter that is claimed (MPEP §608.01 (g)). Thus, the specification is objected to. 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: “the electrical circuit operating a Mealy machine operation for controlling a heating capacity of the heating apparatus” in claims 1, 9 and 10.
Such claim limitation(s) is/are: “a LIN circuitry operating a LIN bus for communication between a control circuit” in claim 8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 and 9-10 recite “providing the determined temperature as an input variable for processing by an electrical circuit; and transmitting the input variable to the 
Applicant’s original specification in paragraph 0008 discloses that the practical implementation of the Mealy machine may proceed both purely as a circuit and in the form of a program on a multipurpose calculating machine. Although applicant claims recites an electrical circuit, applicant’s specification does not disclose of an electrical circuit. Although applicant specification hints at “circuit” and “multipurpose calculating machine”, applicant specification does not structurally define what the electrical circuit is. Based on applicant’s specification, there is no clear description of what the structure of the electrical circuit is that can operate a Mealy machine that can produce the controlling of a heating capacity of the heating apparatus as required by independent 
Applicant’s specification does not disclose how the Mealy machine is practically implemented. Applicant’s specification does not define the Mealy machine as a circuit or in the form of a program operating on a multipurpose calculating machine. Based on applicant’s specification, there is no clear description of what the structure of the Mealy machine in figures 1-3 that can produce the controlling of a heating capacity of the heating apparatus as required by independent claims 1, 9 and 10. Applicant’s Mealy machine should be linked to behavior of hardware or software. 
Applicant’s specification does not define what is meant by turning “On” the heating apparatus to indicate the difference between the flows of electrical current prior to and after the heating apparatus is in functioning in the “ON” state. Thus, without knowing the difference between the heating currents prior to and after the “ON” state, a skilled artisan could not know how the heating apparatus is turned “ON” or whether the heating apparatus is in an “ON” or “OFF” state. 
Applicant specification does not disclose how the desired heating current (i.e. the heating current set point) associated with the ambient temperature of the at least one heating element prior to the heating apparatus being switched “ON” is determined. Thus, without knowing from what is the interrelationship between the at least one heating element’s predetermined desired heating current and the ambient temperature 

Claim 3 recites “measuring at least one of a resistance and the heating current in the ate least one heating element repeatedly while the electrical circuit operating the Mealy machine operation is running” in lines 2-5. 
Applicant’s original specification in paragraph 0008 discloses that the practical implementation of the Mealy machine may proceed both purely as a circuit and in the form of a program on a multipurpose calculating machine. Although applicant claims recites an electrical circuit, applicant’s specification does not disclose of an electrical circuit. Although applicant specification hints at “circuit” and “multipurpose calculating machine”, applicant specification does not structurally define what the electrical circuit is. The claimed generic electrical circuit structure an either be a circuit of passive electrical circuit elements, active electrical circuit elements or a combination thereof. 

Claim 4 recites “comprising accessing a table, using the electrical circuit operating the Mealy machine operation, which represents a relationship between the resistance of the at least one heating element and a resultant set point heating current” in lines 2-4. 
Claim 5 recites “specifying a value for the heating current, the electrical circuit operating the Mealy machine, according to the set point heating current determined from the table” in lines 2-4. 
Applicant specification does not define the table which represents a relationship between the resistance of the at least one heating element and a resultant set point heating current. Although applicant claims recites an electrical circuit, applicant’s specification does not disclose of an electrical circuit. Furthermore, applicant’s specification does not disclose how the Mealy machine is practically implemented.  


Claim 6 recites “a pulse width- modulated heating current is used, and a duty factor of the heating current is adapted in the event of deviation of the measured heating current from the setpoint heating current” in lines 1-3. 
 Applicant’s specification does not disclose structurally how the heating apparatus can perform this task. Applicant’s specification does not disclose what structure of the heating apparatus (i.e. a generic control device can store data, transmit/receive data and process data- MPEP 2181(II)B) can perform a specific computer implemented function alone without additional structure within the generic control device such as additional hardware structure or using an algorithm on the generic purpose control device. Based on applicant’s specification, there is no clear description of what the structure of the heating apparatus can produce the pulse width modulated heating current as required by dependent claim 6. Applicant can allow the general-purpose control device to perform a specific computer-implemented function by indicating the specific hardware or software on the control device that does that function.
A motor vehicle having a control device which is configured to process a method for operating a heating apparatus for an external mirror device of a motor vehicle, the method comprising: measuring a heating current of at least one heating element of the heating apparatus of the external rearview mirror device of a motor vehicle, the method comprising” in lines 1-3. 
Applicant's specification says that the “control device” is designed to carry out the method of allowing stable control of the heating apparatus to a motor vehicle over communication bus to the heating apparatus (Para. 0002, 0011, 0018, 0019, 0035).
Applicant's disclosure does not disclose structurally what additional structure is required for the control device to measure heating current of the at least one heating element. Applicant’s disclosure also does not disclose that the Mealy machine represents the behavior of the control device structurally (i.e. defining the control device’s hardware structure) or of a software program loaded onto the control device to performed the method steps of claims 9-10.
Regarding the control devices function to measure heating, applicant’s specification does not clearly describe what the structure of the control device is that can measure the heating current as required by independent claims 9-10. Applicant can allow the general-purpose control device to perform a specific computer-implemented function by indicating the specific hardware or software on the control device that does that function.
Regarding whether the Mealy machine represents the behavior of the hardware of the control device or the software on the hardware of the control device, 

Claim 8 recites the limitation “using a LIN circuitry operating a LIN bus for communication between a control circuit, on which the electrical circuit operating the Mealy machine is implemented, and the heating apparatus” in lines 1-4.
Applicant’s specification does not disclose structurally what the LIN circuitry is. Thus, without knowing the structure of the LIN circuitry, that is no clear description on how structurally the control device and heating apparatus uses the LIN bus to communicate with one another as required by dependent claim 8. 
Applicant should amend claim 8 appropriately, without adding new matter.

Claims 9-10 recites “A motor vehicle having a control circuit which is configured to process a method for operating a heating apparatus for an external rearview mirror device of a motor vehicle, the method comprising…” in lines 1-21. Applicant’s specification says that the “control device” is designed to carry out the method of allowing stable control of the heating apparatus to motor vehicle over communication bus to the heating apparatus (Para. 0002, 0011, 0018, 0019 and 0035).
Applicant’s disclosure does not disclose structurally how the control circuit and the electrical circuit are different and what is the relationship between the two 
Regarding the control devices function to measure the heating current of the at least one heating element and to determine the desired heating current for the at least one heating elements, applicant’s specification does not clearly describe what the structure of the control device is that can measure the heating current and determine the desired heating current as required by independent claims 9-10. Applicant cannot allow the general-purpose control device to perform a specific computer-implemented function by indicating the specific hardware or software on the control device that does that function. 
Regarding whether the Mealy machine represents the behavior of the hardware of the control device and the electrical circuit or the software on the hardware of the control device and the electrical circuit, there is no clear description of what the structure of the Mealy machine is or what it represents to allow for the controlling of a heating capacity of the heating apparatus as required by independent claims 9-10. Applicant’s Mealy machine should be linked to the hardware structure of the control device and the electrical circuit or software on the hardware structure of the control device and the electrical circuit. 

Claim 1, 9-10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without indicating the structural definition of the Mealy machine and the electrical circuit, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 

Considering the Wands factors below:
A) The breadth of the claims: Claims 1 and 9-10 raises a scope of enablement concern because it recites “providing the determined temperature as an input variable for processing by an electrical circuit; and transmitting the input variable to the electrical circuit, the electrical circuit operating after Mealy machine operation for controlling a heating capacity of the heating apparatus and determining a desired heating current based on the determined temperature and a predetermined relationship between the determined temperature and the desired heating current, wherein the desired heating current is applied to the at least one heating element, wherein, in response to the heating apparatus being switched on, a measuring pulse is first transmitted to the at least one heating element and a resulting current flow through the at least one heating element is registered, the resulting current flow depending on an ambient temperature because the heating element is in thermal equilibrium with an outside environment before being switched on and the ambient temperature is thus determined to serve as an initial input for the electrical circuit, and wherein the Mealy machine operation of the electrical circuit determines the desired heating current to be 
The term “Mealy machine” is defined in applicant's specification to mean a finite state machine, where the term machine is used in the sense of theoretical computer science and does not restrict the practical implementation to be a circuit or in the form of a program on multipurpose calculating machine (Paragraph 0008). In other words, the Mealy machine is a finite state diagram (i.e. whose output values are determined both by its current state and the current input) describing the behavior or operations of a circuit or a program on a logical circuit. Although the Mealy machine can represent the logical behavior of the structure of a circuit or the logical behavior of a program on a logical circuit, applicant disclosure does not define that the Mealy machine is structurally more than just a finite state machine or diagram. 
Furthermore, the term “electrical circuit” is defined in applicant’s specification to mean the practical implementation of the Mealy machine may proceed both purely as a circuit or a multipurpose calculating machine containing the form of a program (Paragraph 0008). Applicant’s specification does not expressly disclose what the electrical circuit is. Although applicant specification hints at “circuit” and “multipurpose calculating machine”. Thus, the term “electrical circuit” is a very broad term and can include: passive electrical components (i.e. resistor’s, inductors, capacitors, transformers, diodes, etc.) or active electrical components (i.e. transistors, silicon-controlled rectifiers, operational amplifiers, computer processors etc.) alone or combination. Although the term “electrical circuit” can include some type of multipurpose computer or calculating circuit, applicant’s specification does not disclose that “the 
Therefore claims 1 and 9-10 are not enabling because without applicant’ specification disclosing how the electrical circuit and the Mealy machine are structurally defined, one of ordinary skill in the art would not be able to practice the claimed invention to perform the functions as required by claims 1, 9 and 10 without undue experimentation.

B) The nature of the invention: Claims 1 and 9-10 raises a scope of enablement concern because applicant’s claimed invention recites that the determination of a desired heating current based on the determined temperature for an input variable for processing by an electrical circuit operating a Mealy machine operation for controlling a heating capacity of the heating apparatus. Applicant claims also recites that the Mealy machine operation of the electrical circuit determines the desired heating current to be based on the ambient temperature as the initial input.
Applicant invention is a structure for the providing method steps for operating a heating apparatus for the external rearview mirror device of a motor vehicle. Although it is well known in the art to use a Mealy machine state diagram as representation of the operation of a heating apparatus primarily controlled by a piece of hardware (i.e. control device) or a piece of software loaded onto the control device, at this time the Mealy machine operated by the electrical circuit as described in this applicant’s invention is a 

C) State of the prior art: Claims 1 and 9-10 uses the terms “Mealy machine” and “electrical circuit”. Applicant’s specification defines the Mealy machine as a finite state machine, where the term machine is used in the sense of theoretical computer science and does not restrict the practical implementation to be a circuit or in the form of a program on multipurpose calculating machine (Paragraph 0008). Applicant’s specification defines the term “electrical circuit” to mean the practical implementation of the Mealy machine may proceed both purely as a circuit or a multipurpose calculating machine containing the form of a program (Paragraph 0008).
After searching for the terms “Mealy machine’ and “state diagram” in the prior art, prior arts Agrawal et al (US 7,840,913 B1) and Barrett (US 6,134,512) were found to recite “Mealy machine’ and “state diagram” in the claim language. After further consideration of both prior arts, the term Mealy machine is a finite state machine, however the terms Mealy machine was either the representation of hardware (i.e. electrical circuit) or of software on hardware (i.e. a specific computerized electrical circuit which applicant’s specification has no support for). Since applicant's specification does not link Mealy machine function to the behavior of a particular hardware 

D) Person skilled in the art needed to make or use the invention based on the content of the disclosure:
Claims 1 and 9-10 recites of two distinct technologies that are relevant to the invention: electrical circuit operating a Mealy machine operation and a heating apparatus for the external rearview mirror device of a motor vehicle. Applicant’s specification does not define structurally what the electrical circuit nor what the Mealy machine are. Thus, one of ordinary skill in the art in each of the two technologies could not practice the invention from the disclosure because ordinary skilled artisans would not know how to make or use applicant’s invention. 

E) Quantity of experimentation needed to make or use the invention based on the content of the disclosure: 
Claim 1 and 9-10 raises a scope of enablement concern because it recites “providing the determined temperature as an input variable for processing by an electrical circuit; and transmitting the input variable to the electrical circuit, the electrical circuit operating after Mealy machine operation for controlling a heating capacity of the heating apparatus and determining a desired heating current based on the determined temperature and a predetermined relationship between the determined temperature and the desired heating current, wherein the desired heating current is applied to the at least 
The term “Mealy machine” is define in applicant's specification to mean a finite state machine, where the term machine is used in the sense of theoretical computer science and does not restrict the practical implementation to be a circuit or in the form of a program on multipurpose calculating machine (Paragraph 0008). Since applicant specification does not identify the structure of the Mealy machine, whether the mealy machine is a representation of hardware (i.e. control device) or software load onto the control device, this application does not define structurally how one of ordinary skill in the art to make or use the heating apparatus invention without undue experimentation.
The term “electrical circuit” is defined in applicant’s specification to mean the practical implementation of the Mealy machine may proceed both purely as a circuit or a multipurpose calculating machine containing the form of a program (Paragraph 0008). Applicant’s specification does not expressly disclose what the electrical circuit is. Although applicant specification hints at the electrical circuit being defined as a “circuit” and “multipurpose calculating machine”. The term “electrical circuit” is a very broad term i.e. resistor’s, inductors, capacitors, transformers, diodes, etc.) or active electrical components (i.e. transistors, silicon-controlled rectifiers, operational amplifiers, computer processors etc.) alone or combination. Although the term “electrical circuit” can include some type of multipurpose computer or calculating circuit, applicant’s specification does not disclose that “the electrical circuit” structure is computer programmed to carry out an algorithm, wherein the “the electrical circuit” structure is not the general-purpose computer, but rather that special purpose computer programed to perform the disclosed algorithm (See MPEP 2181 (II) A-B).
The relation between “desired heating current” and the measured heating current, the determined temperature and ambient temperature is not defined in applicant’s specification. Applicant’s specification discloses that “when the heating apparatus is switched on and then takes the heating current respectively desired on the basis of the temperature from a table… associated set point heating current” (Para. 0030).  Applicant’s original specification also discloses that “the Mealy machine to comprise a table or to access a table which represents a relationship between the resistance of the at least one heating element and a resultant set point heating current” (Para. 0013). Thus, without knowing how the desired heating current is determined, a skilled artesian could not know how to derive the input to Mealy machine nor the input variable to the electrical circuit in order to control the heating current of the at least one heating element without undue experimentation. 
In conclusion considering the Wands factors, the specification does not provide a clear structural definition as to what the electrical circuit, the Mealy machine nor the .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9-10 recites the limitation " providing the determined temperature as an input variable for processing by an electrical circuit; and transmitting the input variable to the electrical circuit, the electrical circuit operating after Mealy machine operation for controlling a heating capacity of the heating apparatus and determining a desired heating current based on the determined temperature and a predetermined relationship between the determined temperature and the desired heating current, wherein the desired heating current is applied to the at least one heating element, wherein, in response to the heating apparatus being switched on, a measuring pulse is first transmitted to the at least one heating element and a resulting current flow through the at least one heating element is registered, the resulting current flow depending on an ambient temperature because the heating element is in thermal equilibrium with an 
It is unclear how the Mealy machine is defined structurally? It appears that the Mealy machine as described in the claimed invention is a finite state diagram that represents either a hardware (i.e. control device) or a software loaded onto the control device. 
It is unclear how the electrical circuit is defined structurally? It appears that the electrical circuit is a very broad term and can include: passive electrical components (i.e. resistor’s, inductors, capacitors, transformers, diodes, etc.) or active electrical components (i.e. transistors, silicon-controlled rectifiers, operational amplifiers, computer processors etc.) alone or combination. Although the term “electrical circuit” can include some type of multipurpose computer or calculating circuit, applicant’s specification does not disclose that “the electrical circuit” structure is a computer programmed to carry out an algorithm, wherein the “the electrical circuit” structure is not the general-purpose computer, but rather that special purpose computer programed to perform the disclosed algorithm (See MPEP 2181 (II) A-B).
It is also unclear what is meant by the heating apparatus being “switched on”? It appears that applicant’s specification does not define what is meant by turning “On” the heating apparatus to indicate the difference between the flows of electrical current prior to and after the heating apparatus is in functioning in the “ON” state. Thus, without 
It is unclear what is the relationship between the desired heating current and both the ambient and determined temperatures? Applicant specification does not disclose how the desired heating current (i.e. the heating current set point) is associated with the ambient temperature of the at least one heating element prior to the heating apparatus being switched “ON” is determined. Thus, without knowing from what is the interrelationship between the at least one heating element’s predetermined desired heating current and the ambient temperature is, a skilled artesian could not know how to derive the initial input to the Mealy machine and input variable to the electrical circuit. Furthermore, applicant’s specification does not disclose the relationship between the desired heating current (i.e. heating current set point) and the at least one heating element’s determined temperature after the heating apparatus is in an “ON” state. Thus, without knowing how the desired heating current is determined after the heating apparatus is “ON”, a skilled artesian could not know how to derive the input to Mealy machine nor the input variable to the electrical circuit in order to control the heating current of the at least one heating element.  
It is unclear how the Mealy machine impacts the control of the heating apparatus? It appears that Mealy machine receives a temperature for an input variable and initial input, but there appears to be no relationship between output from the Mealy machine to produce the desired heating current to control the heating 

Claim 3 recites the limitation “measuring at least one of a resistance and the heating current in the at least one heating element repeatedly while the electrical circuit operating the Mealy machine operation is running’ in lines 1-5.
It is unclear how the running of the electrical circuit is defined when applicant’s specification does not define what the structure of the electrical circuit is? It appears that the electrical circuit is a very broad term and can include: passive electrical components (i.e. resistor’s, inductors, capacitors, transformers, diodes, etc.) or active electrical components (i.e. transistors, silicon-controlled rectifiers, operational amplifiers, computer processors etc.) alone or combination. Although the term “electrical circuit” can include some type of multipurpose computer or calculating circuit, applicant’s specification does not disclose that “the electrical circuit” structure is a computer programmed to carry out an algorithm, wherein the “the electrical circuit” structure is not a general-purpose computer, but rather that special purpose computer programed to perform the disclosed algorithm (See MPEP 2181 (II) A-B).

Claim 4 recites the limitation “comprising accessing a table, using the electrical circuit operating the Mealy machine operation, which represents a relationship between the resistance of the at least one heating element and a resultant setpoint heating current” in lines 1-4.
(i.e. control device) or a software loaded onto the control device. Applicant should indicate that the Mealy machine is the behavior of either the hardware or software functions, and that the mealy machine structurally is the hardware or the software implemented on the hardware. Furthermore, the term “electrical circuit” can include some type of multipurpose computer or calculating circuit. Applicant’s specification does not disclose that “the electrical circuit” structure is a computer programmed to carry out an algorithm, wherein the “the electrical circuit” structure is not a general-purpose computer, but rather that special purpose computer programed to perform the disclosed algorithm (See MPEP 2181 (II) A-B). The applicant must have support in applicant’s specification for a special purpose computer and an algorithm, wherein the special purpose computer is programed to perform the disclosed algorithm. Applicant should amend claim 4 appropriately, without adding new matter.

Claim 5 recites the limitation “specifying a value for the heating current, the electrical circuit operating the Mealy machine, according to the setpoint heating current determined from the table; and feeding a heating current of the specified value into the at least one heating element” in lines 1-4.
It is unclear structurally how the electrical circuit can access a table, since applicant’s specification does not define structurally what the electrical circuit or (i.e. control device) or a software loaded onto the control device. Applicant should indicate that the Mealy machine is the behavior of either the hardware or software functions, and that the mealy machine structurally is the hardware or the software implemented on the hardware. Furthermore, the term “electrical circuit” can include some type of multipurpose computer or calculating circuit. Applicant’s specification does not disclose that “the electrical circuit” structure is a computer programmed to carry out an algorithm, wherein the “the electrical circuit” structure is not a general-purpose computer, but rather that special purpose computer programed to perform the disclosed algorithm (See MPEP 2181 (II) A-B). The applicant must have support in applicant’s specification for a special purpose computer and an algorithm, wherein the special purpose computer is programed to perform the disclosed algorithm.
It is also unclear what is the relationship between the setpoint heating current within the table and the heating current sent to the heating element?  Applicant specification does not disclose how the desired heating current (i.e. the heating current set point) is associated with the heating current of a specified value that is feed into the at least one heating element. Thus, without knowing from what is the interrelationship between the at least one heating element’s setpoint heating current, a skilled artesian could not know how to derive the specific value of heating current to input to at least on heating element via the electrical circuit operating the Mealy machine operation.

Claim 8 recites the limitation “using a LIN circuitry operating a LIN bus for communication between a control circuit, on which the electrical circuit operating the Mealy machine is implemented, and the heating apparatus” in lines 1-4.
It is unclear how the LIN circuitry is structurally defined such that the control device and the heating apparatus can communication with one another? Applicant should amend claim 8 appropriately, without adding new matter.
Furthermore, is unclear how the electrical circuit, control circuit and Mealy machine are defined structurally? It appears that the Mealy machine is representative of software loaded onto the electrical circuit of the control device. However, it also appears that since the Mealy machine, as described in the claimed invention, is a finite state diagram that practical implementation can represent the hardware of the electrical circuit of the control device. Applicant should indicate that the Mealy machine is the behavior of either the hardware or software functions, and that the mealy machine structurally is the hardware or the software implemented on the hardware. Applicant should indicate that the electrical circuit and the control circuit are each specific computerized device that is capable of being programmed to perform the claimed functions. Applicant should amend claim 8 appropriately, without adding new matter.

Claims 9-10 recites the limitation “A motor vehicle having a control circuit which is configured to process a method for operating a heating apparatus for an external rearview mirror device of the motor vehicle, the method comprising….” in lines 1-21. 

It is unclear what is the structural relationship between the control device and the electrical circuit? It appears that the control circuit can process the method for operating a heating apparatus simultaneously with the electrical circuit without being structurally connected. Although both the terms “control device” and “electrical circuit” can include some type of multipurpose computer or calculating circuit, applicant’s specification does not disclose either “control device” and “the electrical circuit” structures that are a computer programmed to carry out an algorithm, wherein the “the electrical circuit” and “the control device” structure is not the general-purpose computer, but rather that special purpose computer programed to perform the disclosed algorithm (See MPEP 2181 (II) A-B).
It is also unclear how the control device “switches on” the heating apparatus? It appears that applicant’s specification does not define what is meant by turning “On” the heating apparatus to indicate the difference between the flows of electrical current prior to and after the heating apparatus is in functioning in the “ON” state. Thus, without knowing the difference between the heating currents prior to and after the “ON” state of the heating apparatus, a skilled artisan could not know how the heating apparatus is turned “ON” or whether the heating apparatus is in an “ON” or “OFF” state. 

The examiner suggests amending claims 1 and 9-10 to indicate structurally what the control device is and how the control device uses the electrical circuit and the Mealy machine to operate the heating apparatus without adding new matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a substantial asserted utility or a well-established utility.
Applicant's claimed invention recites that the electrical circuit operating a Mealy machine operating for controlling a heating capacity of the heating apparatus. Since applicant specification does not identify the structure of the electrical circuit operating the Mealy machine operation, whether the mealy machine is a representation of hardware (i.e. control device) or software load onto the control device, this application does not show how the invention is useful to the public as disclosed in its current form. At this time the Mealy machine as described in this invention is a finite state diagram that represents either a hardware (i.e. control device) or a software loaded onto the control device.
Claims 1 and 9-10 also rejected under 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Husted et al (US 6,728,602 B2 as newly recited).
	With respect to claims 1 and 9-10, As best understood Husted et al teaches of a motor vehicle having a control circuit 100 which is configured to process a method for operating a heating apparatus (Figures 1-2) for an external rearview mirror device of a motor vehicle (Col. 2, line 63 thru Col. 3, line 35; Figures 1-2), the method comprising: measuring a heating current of at least one heating element HE of the heating apparatus (Figure 1-2) of the external rearview mirror device to determine a temperature of the at least one heating element HE (Col. 3, lines 1-35; Figures 1-2); providing the determined temperature as for an input variable for processing by an electrical circuit 120 (Col. 3, lines 36-55; Figures 1-2); and -4-transmitting the input variable (i.e. current sensor output) to the electrical circuit 120, the electrical circuit 120 operating a Mealy machine operation (Figure 4) for controlling a heating capacity of the heating apparatus (Col. 3, lines 21-35; Col. 5, lines 47-58; Figures 1-2 and 4) and determining a desired heating current (i.e. determining the heating pulse width; Col. 4, lines 62-66) based on the determined temperature and a predetermined relationship between the determined temperature and the desired heating current (Col. 4, line 56 i.e. when the heating apparatus is turned “ON” the first amount of current flowing through the heating element having a certain resistance at ambient temperature before current flows through heating element reaches the predetermined temperature range; Col. 4, line 56 thru Col. 5, line 25; Figures 1-2), and wherein the Mealy machine operation ( Figure 4) of the electrical circuit 120 determines the desired heating current to be based on the ambient temperature in response to the ambient temperature serving as the initial input (Col. 4, line 56 thru Col. 5, line 25; Figures 1-2 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al (US 6,917,019 B2 as previously recited) in view of Herrbach et al (9,119,229 B2 as newly recited) and Moore (US 2010/0125440 A1 as newly recited).
With respect to claim 1, As best understood Richter et al discloses of a heating apparatus (Figures 2-5) used to perform a method for operating the heating apparatus (Figures 2-5) for an external rearview mirror KSS (i.e. a vehicle side mirror; Col. 6, lines 19-30) of a motor vehicle (Col. 3, lines 28-35; Figure 2-5), the method comprising: measuring a heating current IH (i.e. the measurement unit MU input into the IC control device) of at least one heating element RH of the heating apparatus of the external rearview mirror device (i.e. wing mirror of a vehicle; Col. 3, lines 28-35) and measure a temperature Ts (i.e. via temperature sensor eTs; Col. 8, lines 10-18; Col. 9, lines 58 thru Col. 10, line 3) of the at least one heating element (Col. 8, lines 37-46; Col. 9, lines 1-7; Figures 2-5); and providing the determined temperature Ts as an input variable (The heating temperature Ts is the mirror temperature; Col. 9, lines 58 thru Col. 10, line 3) for processing by an electrical circuit EU (Col. 8, lines 10-18;Col. 8, lines 37-46; Col. 9, lines 1-7; Figures 2-5); transmitting the input variable (i.e. via the BUS as shown in Figures 3a and 3b) to the electrical circuit EU, wherein the measured heating current IH is applied to the at least one heating element RH (Col. 7, lines 66 thru Col. 8, lines 18; Figures 2-3b), wherein, in response to the heating apparatus (Figures 2-5) being switched on (i.e. turned on via Switching unit S1 or LT1; Col. 8, lines 1-14; Col. 8, lines 64 thru Col. 9, line 1), a measuring pulse (i.e. pulse is equal to IH and URS) is first transmitted to the at least one heating element RH and a resulting current flow (i.e. the resultant current flow is IH through the heater elements RH; Col. 8, lines 1-14 and 47-63) H is registered (Col. 8, lines 47-63; Figures 2-5), the resulting current flow (i.e. the resultant current flow is IH through the heater elements RH) depending on an ambient temperature (i.e. surround air temperature; Col. 9, lines 64 through Col. 10, line 1) because the heating element RH is in thermal equilibrium with an outside environment before being switched on and the ambient temperature is thus determined to serve as an initial input for the electrical circuit EU (Col. 10, lines 31-38; Figures 2-5).
Richter et al is silent regarding measuring a heating current of at least one heating element of the heating apparatus to determine a temperature of the at least one heating element; the electrical circuit operating a Mealy machine operation for controlling a heating capacity of the heating apparatus and determining a desired heating current based on the determined temperature and a predetermined relationship between the determined temperature and the desired heating current, wherein the desired heating current is applied to the at least one heating element; wherein the Mealy machine operation of the electrical circuit determines the desired heating current to be based on the ambient temperature in response to the ambient temperature serving as the initial input.
Herrbach et al teaches of measuring a heating current 51 of at least one heating element 4, 5 of the heating apparatus 1 to determine a temperature of the at least one heating element 4, 5 (Col. 2, lines 42-49; Col. 3, lines 47-62; Figures 1-2); the electrical circuit 3 operating and determining a desired heating current 56 based on the determined temperature 54 and a predetermined relationship (i.e. based on the resistance value changing based on the temperature) between the determined 
Moore teaches that the electrical circuit 510 operating a Mealy machine (i.e. state diagram/machine is another name for a Mealy machine) operation 520 (Figure 2) for controlling a heating capacity (i.e. the temperature by adjusting current calculations) of the heating apparatus (i.e. transistor temperature during operation within an ambient environment; Para. 0028, 0028; 0044; Figures 1-2); the Mealy machine operation 520 of the electrical circuit 510 determines the desired heating current 530 to be based on the ambient temperature in response to the ambient temperature serving as the initial input.  (Para. 0050, 0073-0074; Figures 1-3). The advantage of modifying Richter et al and Herrbach et al in view of Moore is that doing so would provide a system or electronic device a way to predict its performance to obtain the desired performance. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the heating apparatus operations of determining the temperature of the heating element via temperature sensor as taught by Richter, by incorporating the heating apparatus operation of determining the temperature of the heating element without a temperature sensor based on its current as taught by Herrbach et al, and by further incorporating the Mealy machine operations that models the predictive behavior of temperature operations of the system using 

With respect to claim 2, As best understood Richter et al, as applied by claim 1, discloses determining a temperature of the at least one heating element RH from the measured heating current IH (Col. 2, lines 25-46; Col. 5, lines 31-42); and using the determined temperature used-as the input variable (Col. 5, lines 43-60; Figures 2-3b and 5).
Richter et al is silent regarding determining a temperature of the at least one heating element from the measured heating current; and using the determined temperature as the input variable.
Herrbach et al teaches of determining a temperature 54 of the at least one heating element 1 from the measured heating current (Col. 3, lines 47-62); and using the determined temperature 56 as the input variable (Col. 3, lines 47-62). The advantage of modifying Richter et al in view of Herrbach is that doing so would allow temperature control and regulation by way of computing the actual temperature of the heater or of the heating element and to control the electrical power supplied to the heating elements.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the heating apparatus operations of determining the temperature of the heating element via temperature sensor as taught by Richter, by incorporating the heating apparatus operation of determining the 

With respect to claim 3, As best understood Richter et al in view of Herrbach et al, as applied by claim 1, discloses of measuring at least one of a resistance and the heating current IH (i.e. the measurement unit MU input is further connected to the computer unit EU for evaluation of the measured values) in the at least one heating element RH is repeatedly while computer unit EU is running (Col. 7, line 66 thru Col. 8, line 18; Col. 8, lines 47-63) and adjusting the heating current IH based on this repeated measurement (Col. 9, lines 42-58; Figures 2-3b and 5).
Richter et al in view of Herrbach et al is silent regarding the electrical circuit operating the Mealy machine operation is running.
Moore teaches that the electrical circuit 510 operating the Mealy machine operation 520 (i.e. state diagram/machine is another name for a Mealy machine) is running (Para. 0028, 0028; 0044; Figures 1-2). The advantage of modifying Richter et al and Herrbach et al in view of Moore is that doing so would provide a system or electronic device a way to predict its performance to obtain the desired performance. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the heating apparatus operations of determining the temperature of the heating element via temperature sensor as taught by Richter and Herrbach et al, by incorporating the Mealy machine operations that models 

With respect to claim 4, As best understood Richter et al in view of Herrbach et al, as applied by claim 3, discloses of accessing a table (i.e. values compared such as the heating resistance or measuring units over time manually accessed by occupant; Col. 7, lines 25-40), using computer unit EU, which represents a relationship between the resistance of the at least one heating element RH and a resultant set point heating current (Col. 8, lines 47-63; Figures 2-3b and 5).
Richter et al in view of Herrbach et al is silent regarding using the electrical circuit operating the Mealy machine operation.
Moore teaches of using the electrical circuit 510 operating the Mealy machine operation 520 (i.e. state diagram/machine is another name for a Mealy machine; Para. 0028, 0028; 0044; Figures 1-2). The advantage of modifying Richter et al and Herrbach et al in view of Moore is that doing so would provide a system or electronic device a way to predict its performance to obtain the desired performance. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the heating apparatus operations of determining the temperature of the heating element via temperature sensor as taught by Richter and Herrbach et al, by incorporating the Mealy machine operations that models the predictive behavior of temperature operations of the system using current as taught 

With respect to claim 5, As best understood Richter et al in view of Herrbach et al, as applied by claim 4, discloses specifying a value (i.e. Threshold value) for the heating current IH (i.e. the value equal to start the deicing process at 0°C), computer unit EU, according to the set point heating current (i.e. the value equal to start the deicing process at 0°C) determined from the table (i.e. range of values over time; Col. 7, lines 25-40; Col. 8, lines 37-63); and feeding a heating current IH of the specified value into the at least one heating element RH (Col. 8, lines 1-18 and 47-63; Figures 2-3b and 5).
Richter et al in view of Herrbach et al is silent regarding the electrical circuit operating the Mealy machine.
Moore teaches of using the electrical circuit 510 operating the Mealy machine operation 520 (i.e. state diagram/machine is another name for a Mealy machine; Para. 0028, 0028; 0044; Figures 1-2). The advantage of modifying Richter et al and Herrbach et al in view of Moore is that doing so would provide a system or electronic device a way to predict its performance to obtain the desired performance. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the heating apparatus operations of determining the temperature of the heating element via temperature sensor as taught by Richter and Herrbach et al, by incorporating the Mealy machine operations that models 

With respect to claim 8, As best understood Richter et al, as applied by claim 1, discloses of using a CAN bus, or another bus such as VAN, Token Ring or the like for communication between a control device IC, on which the computer unit EU is implemented, and the heating apparatus (Col. 7, lines 52-65; Col. 9, lines 1-3; Figures 2-3b and 5).
However, the modification of Richter is silent regarding a LIN bus for communication between a control device, on which the Mealy machine is implemented, and the heating apparatus.
Herrbach et al teaches of using a LIN circuitry 16 operating a LIN bus for communication between a control circuit 3 on which the electrical circuit 10 operating and the heating apparatus 1 (Col. 2, lines 50 thru Col. 3, lines 3; Figures 1-2) . The advantage of modifying Richter et al in view of Herrbach is that doing so would allow and the communication between the electric heater and other electronic units of a network of a motor vehicle.  
Moore teaches that on which the electrical circuit 510 operating a Mealy machine (i.e. state diagram/machine is another name for a Mealy machine; Para. 0028, 0028; 0044; Figures 1-2) is implemented (Para. 0050, 0073-0074; Figures 1-3). The advantage of modifying Richter et al and Herrbach et al in view of Moore is that doing 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the heating apparatus’s communication bus and electrical circuit as taught by Richter, by incorporating the LIN bust as taught by Herrbach et al, and by further incorporating the Mealy machine operations on to the electrical circuit that models the predictive behavior of temperature operations of the system using current as taught by Moore, thus allowing communication between the heater/ heating element and the electrical circuit to achieve a desired predictive outcome.

With respect to claim 9, As best understood Richter et al discloses of a control device IC (Col. 7, line 66 thru Col. 8, line 18; Figures 2-3b), which is configured to process a method for operating the heating apparatus (Figures 2-5) for an external rearview mirror KSS (i.e. a vehicle side mirror; Col. 6, lines 19-30) of a motor vehicle (Col. 3, lines 28-35; Figure 2-5), the method comprising: measuring a heating current IH (i.e. the measurement unit MU input into the IC control device) of at least one heating element RH of the heating apparatus of the external rearview mirror device (i.e. wing mirror of a vehicle; Col. 3, lines 28-35) and measure a temperature Ts (i.e. via temperature sensor eTs; Col. 8, lines 10-18; Col. 9, lines 58 thru Col. 10, line 3) of the at least one heating element (Col. 8, lines 37-46; Col. 9, lines 1-7; Figures 2-5); and providing the determined temperature Ts as an input variable (The heating temperature Ts is the mirror temperature; Col. 9, lines 58 thru Col. 10, line 3) for processing by an Col. 8, lines 10-18;Col. 8, lines 37-46; Col. 9, lines 1-7; Figures 2-5); transmitting the input variable (i.e. via the BUS as shown in Figures 3a and 3b) to the electrical circuit EU, wherein the measured heating current IH is applied to the at least one heating element RH (Col. 7, lines 66 thru Col. 8, lines 18; Figures 2-3b), wherein, in response to the heating apparatus (Figures 2-5) being switched on (i.e. turned on via Switching unit S1 or LT1; Col. 8, lines 1-14; Col. 8, lines 64 thru Col. 9, line 1), a measuring pulse (i.e. pulse is equal to IH and URS) is first transmitted to the at least one heating element RH and a resulting current flow (i.e. the resultant current flow is IH through the heater elements RH; Col. 8, lines 1-14 and 47-63) through the at least one heating element RH is registered (Col. 8, lines 47-63; Figures 2-5), the resulting current flow (i.e. the resultant current flow is IH through the heater elements RH) depending on an ambient temperature (i.e. surround air temperature; Col. 9, lines 64 through Col. 10, line 1) because the heating element RH is in thermal equilibrium with an outside environment before being switched on and the ambient temperature is thus determined to serve as an initial input for the electrical circuit EU (Col. 10, lines 31-38; Figures 2-5).
Richter et al is silent regarding measuring a heating current of at least one heating element of the heating apparatus to determine a temperature of the at least one heating element; the electrical circuit operating a Mealy machine operation for controlling a heating capacity of the heating apparatus and determining a desired heating current based on the determined temperature and a predetermined relationship between the determined temperature and the desired heating current, wherein the desired heating current is applied to the at least one heating element; wherein the 
Herrbach et al teaches of measuring a heating current 51 of at least one heating element 4, 5 of the heating apparatus 1 to determine a temperature of the at least one heating element 4, 5 (Col. 2, lines 42-49; Col. 3, lines 47-62; Figures 1-2); the electrical circuit 3 operating and determining a desired heating current 56 based on the determined temperature 54 and a predetermined relationship (i.e. based on the resistance value changing based on the temperature) between the determined temperature 54 and the desired heating current 56, wherein the desired heating current 56 is applied to the at least one heating element 4,5 (Col. 3, lines 47-62; Figures 1-2). The advantage of modifying Richter et al in view of Herrbach is that doing so would allow temperature control and regulation by way of computing the actual temperature of the heater or of the heating element and to control the electrical power supplied to the heating elements.  
Moore teaches that the electrical circuit 510 operating a Mealy machine (i.e. state diagram/machine is another name for a Mealy machine) operation 520 (Figure 2) for controlling a heating capacity (i.e. the temperature by adjusting current calculations) of the heating apparatus (i.e. transistor temperature during operation within an ambient environment; Para. 0028, 0028; 0044; Figures 1-2); the Mealy machine operation 520 of the electrical circuit 510 determines the desired heating current 530 to be based on the ambient temperature in response to the ambient temperature serving as the initial input.  (Para. 0050, 0073-0074; Figures 1-3). The advantage of modifying Richter et al and 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the heating apparatus operations of determining the temperature of the heating element via temperature sensor as taught by Richter, by incorporating the heating apparatus operation of determining the temperature of the heating element without a temperature sensor based on its current as taught by Herrbach et al, and by further incorporating the Mealy machine operations that models the predictive behavior of temperature operations of the system using current as taught by Moore, thus allowing temperature and power control and regulation by way of computing the actual temperature of the heater/ heating element to achieve a desired predictive outcome.

With respect to claim 10, As best understood Richter et al discloses of a motor vehicle (Col. 2, lines 10-12) having a control device IC (Col. 1, lines 15-16; Col. 2, lines 9-24; Col. 7, line 66 thru Col. 8, line 18; Figures 2-3b), which is configured to process a method for operating the heating apparatus (Figures 2-5) for an external rearview mirror KSS (i.e. a vehicle side mirror; Col. 6, lines 19-30) of a motor vehicle (Col. 3, lines 28-35; Figure 2-5), the method comprising: measuring a heating current IH (i.e. the measurement unit MU input into the IC control device) of at least one heating element RH of the heating apparatus of the external rearview mirror device (i.e. wing mirror of a vehicle; Col. 3, lines 28-35) and measure a temperature Ts (i.e. via temperature sensor eTs; Col. 8, lines 10-18; Col. 9, lines 58 thru Col. 10, line 3) of the at least one heating The heating temperature Ts is the mirror temperature; Col. 9, lines 58 thru Col. 10, line 3) for processing by an electrical circuit EU (Col. 8, lines 10-18;Col. 8, lines 37-46; Col. 9, lines 1-7; Figures 2-5); transmitting the input variable (i.e. via the BUS as shown in Figures 3a and 3b) to the electrical circuit EU, wherein the measured heating current IH is applied to the at least one heating element RH (Col. 7, lines 66 thru Col. 8, lines 18; Figures 2-3b), wherein, in response to the heating apparatus (Figures 2-5) being switched on (i.e. turned on via Switching unit S1 or LT1; Col. 8, lines 1-14; Col. 8, lines 64 thru Col. 9, line 1), a measuring pulse (i.e. pulse is equal to IH and URS) is first transmitted to the at least one heating element RH and a resulting current flow (i.e. the resultant current flow is IH through the heater elements RH; Col. 8, lines 1-14 and 47-63) through the at least one heating element RH is registered (Col. 8, lines 47-63; Figures 2-5), the resulting current flow (i.e. the resultant current flow is IH through the heater elements RH) depending on an ambient temperature (i.e. surround air temperature; Col. 9, lines 64 through Col. 10, line 1) because the heating element RH is in thermal equilibrium with an outside environment before being switched on and the ambient temperature is thus determined to serve as an initial input for the electrical circuit EU (Col. 10, lines 31-38; Figures 2-5).
Richter et al is silent regarding measuring a heating current of at least one heating element of the heating apparatus to determine a temperature of the at least one heating element; the electrical circuit operating a Mealy machine operation for controlling a heating capacity of the heating apparatus and determining a desired heating current based on the determined temperature and a predetermined relationship 
Herrbach et al teaches of measuring a heating current 51 of at least one heating element 4, 5 of the heating apparatus 1 to determine a temperature of the at least one heating element 4, 5 (Col. 2, lines 42-49; Col. 3, lines 47-62; Figures 1-2); the electrical circuit 3 operating and determining a desired heating current 56 based on the determined temperature 54 and a predetermined relationship (i.e. based on the resistance value changing based on the temperature) between the determined temperature 54 and the desired heating current 56, wherein the desired heating current 56 is applied to the at least one heating element 4,5 (Col. 3, lines 47-62; Figures 1-2). The advantage of modifying Richter et al in view of Herrbach is that doing so would allow temperature control and regulation by way of computing the actual temperature of the heater or of the heating element and to control the electrical power supplied to the heating elements.  
Moore teaches that the electrical circuit 510 operating a Mealy machine (i.e. state diagram/machine is another name for a Mealy machine) operation 520 (Figure 2) for controlling a heating capacity (i.e. the temperature by adjusting current calculations) of the heating apparatus (i.e. transistor temperature during operation within an ambient environment; Para. 0028, 0028; 0044; Figures 1-2); the Mealy machine operation 520 of the electrical circuit 510 determines the desired heating current 530 to be based on the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the heating apparatus operations of determining the temperature of the heating element via temperature sensor as taught by Richter, by incorporating the heating apparatus operation of determining the temperature of the heating element without a temperature sensor based on its current as taught by Herrbach et al, and by further incorporating the Mealy machine operations that models the predictive behavior of temperature operations of the system using current as taught by Moore, thus allowing temperature and power control and regulation by way of computing the actual temperature of the heater/ heating element to achieve a desired predictive outcome.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al (US 6,917,019 B2 as previously recited) in view of Herrbach et al (9,119,229 B2 as newly recited) and Moore (US 2010/0125440 A1 as newly recited) as applied to claim 4 above, and further in view of Persson et al (WO 2012/078097 A1 as previously recited).
With respect to claim 6, As best understood Richter et al in view of Herrbach et al and Moore, as applied by claim 4, discloses of a pulse width-modulated heating current is adapted to control the heating current (Col. 9, lines 19-41; Figures 2-3b and 5).
Richter et al in view of Herrbach et al and Moore is silent regarding that a duty factor of the heating current is adapted in the event of deviation of the measured heating current from the set point heating current.
Persson et al teaches of a pulse width modulated heating current is used (Page 3, lines 21-31), a duty factor of the heating current is adapted in the event of deviation of the measured heating current from the set point heating current; Page 4, lines 1-4; Figures 1-3). The advantage of modifying Richter et al and Herrbach et al and Moore in view of Persson et al is that doing so would provide an improved comfort warming control system which eliminates imprecise temperature regulation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pulse wave modulation (PWM) function of the controller of the heater apparatus as taught by Richter et al and Herrbach et al and Moore, by incorporating the PWM function of the controller of the comfort warming control system as taught by Persson et al, thereby providing an improved comfort warming control system which eliminates imprecise temperature regulation.

With respect to claim 7, As best understood Richter et al in view of Herrbach et al and Moore, as applied by claim 6, does not explicitly discloses of a reducing the duty factor of the heating current IH in response to the set point heating current being exceeded by the measured heating current, or increasing the duty factor of the heating current IH in response to the measured heating current falling below the set point heating current.
Persson et al teaches of increasing the duty factor of the heating current IH in response to the measured heating current falling below the set point heating current (Page 6, lines 6-13; Page 7, lines 14-27).  The advantage of modifying Richter et al and Herrbach et al and Moore in view of Persson et al is that doing so would provide an improved comfort warming control system which eliminates imprecise temperature regulation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pulse wave modulation (PWM) function of the controller of the heater apparatus as taught by Richter et al and Herrbach et al and Moore, by incorporating the PWM function of the controller of the comfort warming control system as taught by Persson et al, thereby providing an improved comfort warming control system which eliminates imprecise temperature regulation.

Response to Amendment
With respect to the Drawing Objection: Applicant’s replacement drawings filed on September 21, 2021, has overcome the previous Drawing Objection in the last Office action. Therefore the previous drawing objections are withdrawn.
	With respect to the Specification Objections: Applicant’s amendment of written disclosure filed on September 21, 2021, has overcome all of the previous specification objections of the last Office action. However applicant’s amendment of written disclosure, filed on September 21, 2021, raises new matter issues, see above.   
With respect to the 35 USC 112(a) rejection: Applicant’s amendment of claims, filed on September 21, 2021, has not overcome all of the previous 35 USC 112 rejection 

With respect to the 35 USC 112(b) rejection: Applicant’s amendment of claims, filed on September 21, 2021, has overcome all of the previous 35 USC 112 rejection of the last Office action. Thus the previous 35 USC 112(b) rejections are withdrawn. 
With respect to the 101 rejection: Applicant’s amendment of claims, filed on September 21, 2021, has overcome all of the previous 35 USC 101 rejection of the last Office action. Thus the previous 35 USC 101 rejections are withdrawn. 


Response to Arguments
Applicant’s arguments, see pages 5-15, filed September 21, 2021 with respect to the rejection(s) of claim(s) 1 and 9-10 under 35 USC 102 and the rejections of claims 1-10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the previous 35 USC 102 and 103 rejections has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 102 anticipated by Husted et al. Furthermore, a new ground of rejection is made in view of 35 USC 103 over Richter et al (US 6,917,019 B2) in view of Herrbach et al (9,119,229 B2) and Moore (US 2010/0125440 A1). 
  
Applicant argues: Richter does not teach each and every limitation as required by claims 1 and 9-10 as amended”, on pages 13-14 of remarks.
	Examiner’s response: Applicant’s interpretation is persuasive, therefore the previous 35 USC 102 rejections of claims 1 and 9-10 are withdrawn.  

Applicant argues: Richter in view of Barrett either alone or in combination does not teach each and every element of claims 1 and 9-10”, on pages 14-15 of remarks. 
	Examiner’s response: Applicant’s interpretation is persuasive, therefore the previous 35 USC 103 rejections of claims 1-10 over Richter in view of Barrett are withdrawn. However after further consideration of applicant’s amendments, the examiner has made a new rejection to independent claims 1 and 9-10, to address the newly amended claim language. The examiner rejects independent claims 1 and 9-10 under 35 USC 103 over Richter et al (US 6,917,019 B2) in view of Herrbach et al (9,119,229 B2) and Moore (US 2010/0125440 A1).   
     
  Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        February 24, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761